Citation Nr: 0908024	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-28 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right eye 
disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 12, 1951 to 
April 24, 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the VA 
Special Processing Unit (Tiger Team) at the Regional Office 
in Cleveland, Ohio.

In March 2008, a Travel Board hearing was held at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois before the undersigned Veterans Law Judge.  
A transcript of that proceeding has been associated with the 
claims folder.  

At the March 2008 Travel Board hearing, the Veteran's 
representative raised the issue of clear and unmistakable 
error with respect to an August 1957 denial of service 
connection for right eye and left eye disorders.  
Specifically, the representative argued that the 1957 
decision erred in finding no evidence of aggravation.  The 
Board found that the issue of clear and unmistakable error 
was inextricably intertwined with the new and material 
evidence issue and must be addressed first.  The case was 
therefore remanded to the Agency of Original Jurisdiction 
(AOJ) to determine whether there was clear and unmistakable 
error in the August 1957 denial.  After providing the Veteran 
with proper pre-adjudicatory notice and allowing him and his 
representative ample opportunity to submit additional 
argument, the AOJ denied the claim of clear and unmistakable 
error in an October 2008 rating decision, finding that the 
evidence did not show that the Veteran's pre-existing eye 
disability was permanently aggravated beyond normal 
progression during his short period of service.  The Veteran 
has not appealed that decision.  As such, the issues of 
whether new and material evidence has been submitted to 
reopen claims of service connection for a right eye disorder 
and a left eye disorder return now for appellate 
consideration.

As noted in the July 2008 Board remand, the issues on appeal 
have been variously characterized throughout the history of 
the claims file as: an eye condition; functional amurosis, 
right eye, and absence acquired, left eye, with palpebral 
conjunctivitis; a bilateral eye condition; a right eye 
disability and acquired absence of the left eye with 
palpebral conjunctivitis; and a right eye disorder and left 
eye disorder.  Although the issues were initially adjudicated 
as a single bilateral disability, the right eye and left eye 
disorders were later adjudicated as separate disabilities.  
In the interest of clarity and in order to address the 
Veteran's claim comprehensively, the Board has characterized 
the Veteran's disabilities separately as a right eye disorder 
and a left eye disorder.  

The Board notes that in a September 1997 rating decision, the 
RO denied the Veteran's petition to reopen his claims of 
service connection for a right eye disorder and a left eye 
disorder.  The Veteran was provided notice of the decision in 
the same month but did not appeal.  Therefore, this decision 
is final.  In the July 2005 rating decision, the RO again 
denied the Veteran's petition to reopen.  Thereafter, by way 
of a September 2006 statement of the case (SOC), the RO 
reopened the claims of service connection for a right eye 
disorder and a left eye disorder, in light of new and 
material evidence received since the July 2005 rating 
decision, and denied the claims on the merits.  
Notwithstanding the RO's decision to reopen the previously 
disallowed claims, the Board must adjudicate the issue of new 
and material evidence in the first instance because this 
initial issue determines the Board's jurisdiction to reach 
the underlying claims and to adjudicate the claims de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
In other words, the Board is required to first consider 
whether new and material evidence is presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the 
Board has characterized the claims of service connection for 
a right eye disorder and a left eye disorder as a petition to 
reopen.

The Board further notes that the claims file contains 
additional documents that were associated with the record 
subsequent to the final consideration of the claims by the 
AOJ.  Although these documents relate to a Fort Devens case 
study, and Fort Devens happens to be the former military base 
at which the Veteran was stationed in service, the documents 
are otherwise irrelevant to the issues currently on appeal 
because the subject matter therein is environmental 
contamination, not poisonous gas.  There is no indication 
that the documents were submitted by the Veteran in support 
of his claims of service connection for right eye and left 
eye disorders.  In the Veteran's post-remand brief, the 
Veteran's representative focused his arguments on the new 
medical evidence associated with the file and mentioned 
nothing about the Fort Devens case study.  There is no reason 
to view the additional documents as new evidence submitted in 
support of the claims on appeal.  Rather, it appears that 
these documents might pertain to a new claim of service 
connection for a system bodily disorder, to include right and 
left leg blisters with circulatory problems, which was raised 
at the March 2008 Travel Board hearing and referred to the RO 
for appropriate action in the July 2008 Board remand.  As the 
newly received documents concerning a Fort Devens case study 
do not relate to the claims of service connection for right 
eye and left eye disorders, the Board finds that any decision 
to proceed in adjudicating the petition to reopen does not 
prejudice the Veteran or compromise the essential fairness of 
the adjudication.  See Bernard v. Brown, 4. Vet. App. 384, 
394 (1993).  

In April 2008, the Board granted a motion to advance the case 
on the docket due to the Veteran's advanced age.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1. An unappealed September 1997 rating decision, of which the 
Veteran was notified in the same month, denied the Veteran's 
petition to reopen claims of entitlement to service 
connection for a right eye disorder and a left eye disorder.  

2. Additional evidence received since the September 1997 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claims 
of service connection for a right eye disorder and a left eye 
disorder.  

3. The preponderance of the evidence does not establish that 
a right eye disorder had its onset in service or is otherwise 
related to the Veteran's active military service.  

4. The Veteran's left eye disorder was noted upon entry into 
active military service and there is clear and unmistakable 
evidence showing that it did not increase in severity beyond 
its natural progression during service. 


CONCLUSIONS OF LAW

1. The September 1997 rating decision denying a petition to 
reopen claims of entitlement to service connection for a 
right eye disorder and a left eye disorder is final.  
38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence to reopen the claims of 
entitlement to service connection for a right eye disorder 
and a left eye disorder has been received, and therefore, the 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3. A right eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

4. The Veteran is not entitled to the presumption of 
soundness for upon entry into active service for his left eye 
disorder.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38. C.F.R. 
§§ 3.303, 3.304 (2008); Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

5. A left eye disorder was not aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008); Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in February 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, including dates 
of medical treatment during service and medical evidence of 
treatment since service, which would be pertinent to his 
claims, and advised to send any medical reports that he had.  
He was also told that it was still his responsibility to 
support the claims with appropriate evidence.  

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Here, the Veteran's petition to reopen his claims of 
service connection for right eye and left eye disorders has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on the petition to reopen 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Nevertheless, the Board notes that 
the Veteran was provided notice of new and material evidence 
in the February 2005 letter, which explained the basis of the 
previous denial and informed him of the evidence necessary to 
support his claims.  Moreover, it is noted that the need for 
new and material evidence was discussed at the March 2008 
Travel Board hearing.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  Subsequent to the issuance of 
this letter, the Veteran's claims were readjudicated in a 
September 2006 statement of the case (SOC) and an October 
2008 supplemental statement of the case (SSOC).  Furthermore, 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence at the 
March 2008 Travel Board hearing.  The Veteran indicated at 
the hearing that there was no more evidence that needed to be 
associated with the claims file.  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in February 2006 to 
obtain an opinion as to whether his right eye disorder and 
left eye disorder can be directly attributed to service.  
Further examination or opinion is not needed on this claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed disabilities may be associated with 
the Veteran's military service.  This is discussed in more 
detail below. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Petition to Reopen

The Veteran contends that he has right eye and left eye 
disorders that were caused or aggravated by service.  He 
filed the present petition to reopen his previously 
disallowed claims of service connection for a right eye 
disorder and a left eye disorder in December 2004.  In a 
statement submitted with the petition, the Veteran argued for 
the first time that these disorders were caused or aggravated 
by exposure to unidentified poisonous gases during service.  
Specifically, he argued that he handled poisonous gas, which 
got into his eyes and onto his entire face.  In turn, his 
face turned red, he broke out into a rash and got blisters, 
and his eyes became bloodshot.  The Veteran further argued 
that as a result of this exposure, his left eye had to be 
surgically removed.  

In July 1957, the Veteran submitted a claim of service 
connection for a right eye disorder and a left eye disorder.  
The RO denied the claim in an August 1957 rating decision 
because the Veteran's eye disorders existed prior to 
induction and because there was no evidence of aggravation 
during his short period of service.  The Veteran was notified 
of this decision in the following month.  The RO's 
notification to the Veteran of the action on his claim 
included complete information concerning his procedural and 
appellate rights.  In the absence of a timely appeal by the 
Veteran, the prior denial was final as to the evidence then 
of record, and the claim can be reopened only if new and 
material evidence is submitted.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2008).

On several occasions since the August 1957 rating decision, 
the Veteran has attempted to reopen the claims of service 
connection for right eye and left eye disorders based on the 
submission of new and material evidence.  Most recently, the 
Veteran's petition to reopen was denied in a September 1997 
rating decision because the evidence submitted was not new 
and material.  The Veteran did not submit a notice of 
disagreement within one year.  Thus, the September 1997 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 3.105(a).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In the case of any veteran who served for ninety days or more 
during a period of war, service connection may also be 
granted for an organic disease of the nervous system when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).  History provided by the veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To 
rebut the presumption of sound condition for disorders not 
noted on the entrance examination report, VA must show by 
clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  
38 C.F.R. § 3.306.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's claims of service connection for right eye and 
left eye disorders were previously denied because the claimed 
conditions existed prior to service and there was no evidence 
of aggravation of the conditions during the Veteran's short 
period of service.  In order for the claim to be reopened, 
the Veteran must have submitted evidence showing that his eye 
disorders were aggravated during service.  

Since the September 1997 rating decision, the RO has received 
private medical records from Mercy Hospital, Rush University 
Medical Center, and Provident Hospital.  The Mercy Hospital 
records show that the Veteran had cataract and glaucoma 
surgery of the right eye in September 1997.  The Rush 
University Medical Center records, dated in May 1997 and 
March 1998, reflect treatment for various medical conditions, 
all unrelated to the eyes.  The Provident Hospital records, 
which are dated from 2003 to 2005 and indicate that the 
Veteran has a prosthetic left eye, otherwise reflect 
treatment for conditions that do not pertain to the eyes.  

The RO has obtained VA treatment records dated from March 
2006 to August 2008.  These records show that the Veteran has 
an ocular history of pseudophakia of the right eye, status 
post cataract extraction with posterior chamber intraocular 
lens; status post enucleation of the left eye secondary to 
unknown etiology; and a history of glaucoma, status post 
laser surgery for glaucoma (per Veteran) and status post 
trabeculectomy of right eye.  The records also reflect that 
the Veteran has been receiving ongoing medical treatment for 
his eye disabilities.

As previously noted, the Veteran underwent a VA examination 
in February 2006.  The examination report has been associated 
with the record.  The examiner noted an ocular history of 
status post surgery of the right eye for glaucoma and 
cataracts about seven or eight years ago, and a prosthetic 
left eye.  The Veteran was unsure why he had gotten the 
prosthetic eye, however he speculated that it was due to 
possible chemical exposure causing vision loss.  Following a 
thorough examination of both eyes, the examiner gave the 
opinion that it was impossible to determine whether or not 
the Veteran's left eye enucleation and glaucoma of the right 
eye was aggravated or made permanently worse by the 
undocumented exposure to poison gas without resorting to mere 
speculation.  

The Board observes that the medical evidence received since 
the September 1997 rating decision, as described above, is 
new to the record.  However, the Provident Hospital treatment 
records do not relate to the Veteran's eye disorders and are 
therefore not material to the issues on appeal.  To the 
extent the remaining medical evidence is relevant, it does 
not relate to an unestablished fact necessary to substantiate 
the Veteran's claims.  At the March 2008 Travel Board 
hearing, the Veteran's representative acknowledged that the 
evidence from Mercy Hospital and Rush University Medical 
Center was new, but did not show that the left eye was 
aggravated by military service.  See Travel Board hearing 
transcript, March 2008, at 6.  Further, the February 2006 VA 
examination report specifically states that it was impossible 
to determine without mere speculation whether the Veteran's 
right eye and left eye disorders were aggravated by his 
claimed undocumented gas exposure.  In this regard, the Board 
finds that none of the newly submitted medical records have 
any bearing on the issue of whether the Veteran's right eye 
and left eye disorders were incurred or aggravated during 
service.  Rather, the records simply confirm that the Veteran 
has current disabilities of the right eye and left eye, an 
element of service connection that was previously established 
and considered in the August 1957 rating decision.  Given 
that the newly submitted medical evidence relates to the 
issue of current disability rather than in-service incurrence 
or aggravation, and fails to show any relationship between 
the Veteran's eye disorders and service, it does not raise a 
reasonable possibility of substantiating the Veteran's 
claims.  As such, the Board concludes that the medical 
records received since the September 1997 rating decision do 
not constitute new and material evidence.  

Since the September 1997 rating decision, the RO has also 
received evidence in the form of lay statements dated in 
March 2005.  These statements, although new, attest to the 
current severity of the Veteran's disabilities and do not 
speak to the issue of in-service aggravation.  As the 
statements do not raise a reasonable possibility of 
substantiating the Veteran's claims, they cannot be 
considered new and material evidence.

As explained above, the Veteran has also submitted a December 
2004 statement contending for the first time that his right 
eye and left eye disorders were caused or aggravated by 
exposure to unidentified poisonous gases during service.  He 
asserts that his left eye had to be surgically removed as a 
result of this exposure to poisonous gas.  

In addition, the Veteran testified at the March 2008 Travel 
Board hearing about the claimed gas exposure.  He testified 
that in March 1951, while assigned to the 856th Quartermaster 
Bath Company, he participated in transporting containers of 
gas from the warehouse at Fort Devens in Massachusetts to a 
training field, and loading and unloading the containers from 
trucks.  See Travel Board hearing transcript, March 2008, at 
11, 13, 18, 22.  According to the hearing transcript, the 
Veteran did not know what type of gas it was, but others had 
said it was nerve gas or mustard gas.  See id, at 13, 18, 22.  
He also did not know how exactly he was exposed to this gas, 
but explained that it was very hot and that he was constantly 
wiping off his sweat.  See id, at 14, 17.  The Veteran also 
stated that he was exposed to the gas on his hand, glove and 
clothes as a result of touching the containers; this resulted 
in symptoms of burning, redness and inflammation, and in his 
face blowing up and developing blisters.  See id, at 19.  

The Board finds that the evidence in the December 2004 
statement and the March 2008 hearing testimony relating to 
in-service gas exposure is neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claims.  It is further noted that such 
evidence, if credible, relates to an unestablished fact 
necessary to substantiate the claims, specifically, 
incurrence or aggravation of a disease or injury in service.  
In accordance with case law, the credibility of the evidence 
must be presumed at this stage in the proceeding.  In this 
regard, evidence is weighed and credibility assessed after 
the claims are reopened.  See Justus v. Principi, 3 Vet. App. 
510 (1993).  When considered together with the evidence 
previously of record, the new evidence raises a reasonable 
possibility of substantiating the claims.  Therefore, the 
claims are reopened with the submission of new and material 
evidence.  As noted above, the Veteran has been advised of 
the evidence required to substantiate his claims on the 
merits.  In addition, the claims were reopened by the RO and 
considered on the merits in the September 2006 SOC.  Any 
decision to proceed in adjudicating the claims on the merits 
in this instance does not prejudice the Veteran or compromise 
the essential fairness of the adjudication.  See Bernard, 4. 
Vet. App. at 394.  As such, the Board will proceed to review 
the claims in light of all the evidence, new and old.  38 
C.F.R. § 3.156.

a. Right eye

As an initial matter, the record establishes that the Veteran 
has a current right eye disorder.  VA treatment records dated 
from March 2006 to August 2008 show that the Veteran has an 
ocular history of pseudophakia of the right eye, status post 
cataract extraction with posterior chamber intraocular lens, 
a history of glaucoma, status post laser surgery for glaucoma 
(per Veteran) and status post trabeculectomy of right eye.  
His right eye disorder is also demonstrated by the February 
2006 VA examination report, which notes an ocular history of 
status post surgery of the right eye for glaucoma and 
cataracts about seven or eight years ago.  Given the 
aforementioned, the Board finds that the Veteran has 
presented medical evidence of a current right eye disability, 
thereby satisfying the first element of service connection.  

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  As previously discussed, the 
Veteran contends that he was exposed to poisonous gas during 
service.  See Veteran's statement, December 2004; Travel 
Board hearing transcript, March 2008.  After a thorough 
review of the evidence of record and consideration of the 
Veteran's Marching 2008 hearing testimony concerning his 
alleged gas exposure, the Board concludes that the 
preponderance of evidence is against a finding that the 
Veteran was exposed to gas or had any injury to his eyes in 
service.  His assertions of events over 50 years earlier 
conflict with the contemporaneous evidence of record and are 
therefore considered not credible.  Significantly, there is 
no mention of gas exposure in his service records or post-
service medical treatment records, to include 1957 treatment 
records from Cook County Hospital.  The Veteran did not 
allege gas exposure in his original 1951 claim, nor did he 
mention it during treatment at the Chicago Department of 
Public Health in August 1997 when he complained of itching 
and burning of the right eye.  In fact, December 2004, when 
he filed the present claims, was the first time he raised the 
issue of gas exposure as being the cause of his current eye 
disabilities.  Moreover, the Board finds the Veteran's 
hearing testimony about the circumstances surrounding the 
claimed exposure to be incredible.  For instance, he 
testified that the gas exposure occurred in March.  However, 
his service treatment records reflect that he experienced 
problems with his left eye as early as February 18, 1951 when 
he first presented for treatment, and there was no reason to 
assume an injury from gas exposure.  It is noted that this 
initial treatment preceded the alleged incidents of gas 
exposure.  He was subsequently treated for the eye condition 
on March 2nd, March 9th, March 16th and March 22nd.  There is 
no mention of gas exposure in any of the treatment notes.  
Further, the Veteran also testified that he experienced 
symptoms of burning, redness and inflammation, and that his 
face blew up and became blistered.  There is, however, no 
evidence that he was treated for any of such symptoms in 
service.  The Veteran first raised a claim based on gas 
exposure in 2004 as part of his petition to reopen.  The 
passage of time of over 50 years weighs heavily against his 
contentions of gas exposure.  Accordingly, the Board 
concludes that exposure to poisonous gas cannot be conceded 
in this case.  

The Veteran's service treatment records show visual acuity of 
20/30 in the right eye at induction examination in January 
1951.  The records are negative for any disease or injury of 
the right eye during service.  At separation examination in 
March 1951, it was noted that right eye visual acuity of 
20/70 was correctable to 20/40.  There was no showing of gas 
exposure, an injury, or a disease in service.  Other than 
refractive error, no right eye pathology was shown in 
service.  The Board notes that refractive error of the eye is 
excluded, by regulation, from the definition of disease or 
injury for which veteran's benefits are authorized.  38 
C.F.R. §§ 3.303(c), 4.9.  Here, there is no evidence that a 
disease or injury was superimposed on the refractive error.  
In view of the aforementioned findings, the Board concludes 
that a disease or injury, to include gas exposure or a 
superimposed injury, was not incurred in service.  

It is further noted that the presumption for chronic diseases 
does not apply to the present case because the Veteran's 
period of service from February 12, 1951 to April 24, 1951 
represents less than 90 days of service during a period of 
war.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Notwithstanding the foregoing, the Board also finds that 
there is no medical evidence of a nexus between the current 
right eye disorder, first shown many years after separation, 
and anything of service origin.  Indeed, the evidence is 
against any connection with service.  The etiology of the 
Veteran's right eye disability was assessed at his February 
2006 VA examination.  Following a thorough eye examination, 
the examiner gave the opinion that it was impossible to 
determine whether or not the Veteran's glaucoma of the right 
eye was aggravated or made permanently worse by the 
undocumented exposure to poison gas without resorting to mere 
speculation.  The Board notes that the Veteran's current 
right eye disorder, status post glaucoma and cataract 
surgery, is not shown to have been present in service, and 
there is no competent evidence showing a relationship between 
this condition, first shown many years later, and service.   

Given that there is no evidence of gas exposure or any other 
disease or injury in service, nor evidence of a superimposed 
disease or injury, and no connection between the current 
right eye disorder, first shown many years after separation, 
and service, the Board concludes that service connection is 
not warranted.  See Hickson, supra.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a right eye disorder.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Left eye

The Board notes initially that medical evidence establishes 
that the Veteran has a current left eye disorder.  VA 
treatment records dated from March 2006 to August 2008 
reflect that the Veteran has an ocular history of status post 
enucleation of the left eye secondary to unknown etiology.  
His left eye disability is also shown by the February 2006 VA 
examination report, which notes that he has a prosthetic left 
eye.  As the record demonstrates the existence of a current 
left eye disability, the Board must now determine whether 
there is evidence of in-service incurrence or aggravation of 
a disease or injury.  

A review of the Veteran's service treatment records reveals 
that he was found to have light perception in the left eye at 
his January 1951 induction examination.  However, it was 
specifically noted that the Veteran was administratively 
determined acceptable for service in the Armed Forces and 
that he had failed AFQT 1.  In this regard, the Board notes 
that medical evidence establishes that the Veteran's left eye 
disorder was noted upon entry into service.  Thus, the 
presumption of sound condition does not apply.  See 38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

As determined above, there is no evidence of record to 
support the Veteran's contention that he was exposed to 
poisonous gas in service.  Service treatment records show 
that the Veteran presented for treatment with complaints in 
the blind eye on February 18, just six days after entering 
active service, and that he was referred to the eye clinic.  
Treatment notes dated March 2 reveal that the Veteran 
reported an old traumatic injury to the left eye at age 11 
but did not recall the exact trauma.  On March 9, the Veteran 
was further evaluated at the eye clinic.  On March 16, the 
Veteran was prescribed medicine for both eyes.  On March 22, 
it was noted that he had not been putting medicine in his eye 
and that his eye was getting worse.  The Board notes that 
there is no mention of gas exposure in the service treatment 
records.  

The March 1951 separation examination report shows that the 
Veteran's left eye vision was light perception only, which 
was not correctable.  The examination report also notes that 
the Veteran had opacity of the cornea of the left eye, 
secondary to a childhood infection, and that this was a 
disqualifying defect.  Service records reflect that a Medical 
Board Proceeding was held on April 3, 1951.  The Medical 
Board recommended that the Veteran, formerly classified for 
full military duty and now found unfit for duty, be separated 
from service for disability existing prior to entry on active 
duty and not aggravated by duty.  The disability cited was 
opacity of the cornea of the left eye, secondary to a 
childhood infection.  It was noted that this disability 
existed prior to service and was not incurred in the line of 
duty.  It was further noted that the Veteran had been 
incapacitated for military duty as of February 12th, that the 
origin of the incapacity was in his childhood, not caused by 
service, and that the disability was not permanently 
aggravated by active duty.  

Taking into account all of the relevant evidence of record, 
the Board finds that the Veteran's left eye disorder was not 
aggravated by service.  There is no evidence of poisonous gas 
exposure, nor is there any indication that this disorder was 
worsened by any other incident in service.  Although the 
service treatment records show that the Veteran began 
receiving medical treatment for his left eye just six days 
after entering service, they clearly document that such 
treatment was a remedial measure used to treat the natural 
progression of his preexisting left eye disorder.  The Board 
notes that the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1).  Here, the treatment for the Veteran's left 
eye in service was intended to ameliorate the preexisting 
disability.  The Veteran was prescribed medication for this 
condition; however, because he failed to put the medicine in 
his eye as instructed, the eye got worse.  The service 
treatment records clearly demonstrate that any increase in 
severity of the Veteran's left eye disability was due to the 
natural progression of the disability and his failure to 
adhere to the prescribed treatment plan.  It was not caused 
by service.  In this regard, the Board finds that there is 
clear and unmistakable evidence that the Veteran's 
preexisting left eye disorder was not aggravated during 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 
370 F.3d at 1096.  

In summary, the Veteran was noted as having light perception 
in the left eye at his entrance examination and was given an 
exception for acceptance into service.  This left eye 
disorder stems from a pre-service injury.  The Veteran's 
assertions of gas exposure in service are found to be not 
credible.  To the extent there was some worsening of the left 
eye condition in service, it was due to the Veteran's failure 
to take the medication prescribed by treatment, and there is 
clear and unmistakable evidence showing that the left eye 
disorder did not increase in severity beyond its natural 
progression in service.  Altogether, the evidence establishes 
that the Veteran's left eye disorder was not aggravated by 
service.  

In light of the foregoing, the Board concludes that service 
connection for a left eye disorder is not warranted.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

New and material evidence to reopen the claims of service 
connection for a right eye disorder and a left eye disorder 
been received; to that extent only, the appeal is granted.

Entitlement to service connection for a right eye disorder is 
denied.

Entitlement to service connection for a left eye disorder is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


